Title: To Thomas Jefferson from Thomas Jones, 30 March 1781
From: Jones, Thomas
To: Jefferson, Thomas



Sir
March 30th 1781.

The bearer Captn. George Blackwell is one of the draughts for Northumberland County, which he thinks a great hardship upon him, and as he is a stranger to your Excellency, has prevailed upon me to represent his case to you, hoping thro’ your means to be redressed. He was brought up to the Sea, and since the present disturbances has been Master of several Vessells, and has made several successful Voyages to the West Indies and to old France, by which means he acquired a very comfortable subsistence, of which he was deprived by the Enemy in May 1779, by burning his Houses and destroying and taking from him most of his property; he now commands a Brigg in Potomack, which I imagine will Sail in a short time, as she is preparing for her Voyage with all expedition. If your Excellency thinks Captn. Blackwell aggrieved, by affording him your friendly assistance, you will do great service to a very industrious worthy honest man, who has no other method of providing for his Wife and Children, but by going to Sea. He is sayed to be a very skilful Navigator, and as this State is in great want of all Seamen, I think such men ought to be encouraged. When he has been on shore, he has upon any alarm, joined the Militia with the greatest Spirit and chearfulness. Mrs. Jones joins me in very respectful Compliments to your Lady, and hope she is in good health.
I am Sr. with the greatest respect & esteem Yr. Excellency’s most obedt. Servt.,

Thos: Jones

